DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  October 29, 2019, December 30, 2019, January 9, 2020, and October 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghuman et al (US 6,918,577).
As to claim 1, Ghuman et al discloses a buffer block apparatus (7), as illustrated in Figures 1-66, 
for securing a node (workpiece – see paragraph [0039]), the buffer block apparatus comprising a first surface (see annotated Figure 1 below) having disposed thereon at least one first feature (locating pin – see Figure 1 and paragraph [0041]) configured for a first interface with a robotic assembly apparatus (workpieces can be loaded to the fixture manually or, as in most cases, robotically by a robot (not shown) – see paragraph [0041]),  the at least one first feature being highly accurate and repeatable and the at least 
[AltContent: arrow]
    PNG
    media_image1.png
    980
    813
    media_image1.png
    Greyscale
     First Surface
With claim 3, wherein the second surface of the buffer block apparatus is connected with the
first surface (workpiece is not shown, but is attached to the first surface of the buffer block) of the node through at least one interface apparatus (a planar body 10 for supporting fixture tools 32, 34 for holding a 
workpiece – see Abstract)  that is disposed between the second surface of the buffer block apparatus and the first surface of the node.
With claim 5, a third surface (back side of the first surface of the buffer block – see Figure 1) of the buffer block apparatus is connected with a first surface (surface of frame 60 – see Figure 2) of a supporting apparatus (trunnion 50 – see Figure 1 and paragraph [0043]) and forms a second rigid connection (rigid connection between buffer block and supporting apparatus - see Figure 1) between the buffer block apparatus and the supporting apparatus.
Allowable Subject Matter
Claims 2, 4, and 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Strauss, Lessing, Truebenbach, Ekas, and Rose are cited as being relevant art, because each art shows a block apparatus comprising first and second surfaces and a rigid connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652